34 So.3d 114 (2010)
Deborah FERRIS, Petitioner,
v.
Tikhon FERRIS, et al., Respondent.
No. 3D09-3037.
District Court of Appeal of Florida, Third District.
April 14, 2010.
Deborah Ferris, in proper person; Hal S. Vogel, for petitioner.
Greene Smith and Cynthia L. Greene, Miami, for respondent.
Before WELLS and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
On the authority of Madura v. Turosienski, 901 So.2d 396 (Fla. 2d DCA 2005), we hold that the disqualification of the present trial judge is required.
Prohibition granted.